DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 21 Dec 2020; claims benefit as a CIP of PCT/EP2019/068787, filed 12 Jul 2019; and claims benefit of foreign priority document GERMANY DE 10 2018 117 741.0, filed 23 Jul 2018; this foreign priority document is not in English.

Claims 1-20 are pending in the current application. Claims 1-20 are examined on the merits and allowed herein.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GERMANY on 23 Jul 2018. It is noted, however, that applicant has not filed a certified copy of the DE 10 2018 117 741.0 application as required by 37 CFR 1.55.
The certified copy of the DE 10 2018 117 741.0 application as published by the WIPO has been retrieved and made of record herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim interpretation
	Claim 4 recites "the periodate anions predominantly consist of periodate anions selected from H3IO62--ions and H2IO63--ions." (emphasis added) The specification at paragraph 0030 as published referencing the H3IO62--ions and/or H2IO63--ions states "It is even more preferred that the periodate anions predominantly, i. e. to more than 50% or preferably to more than 75%, or even more preferred to more than 90% and most preferred to more than 95%, consist of exactly these ions." This recitation defines the relative term "predominantly" in the context of the periodate anions to mean "more than 50%".

The closest prior art is Yang et al. (Cellulose, 2015, 22, p1743-1752, cited in PTO-892). Evidence of sodium periodate chemical properties is provided by ChemicalBook (entry for sodium periodate, ChemicalBook website, accessed online on 24 Jan 2022, cited in PTO-892).
Yang et al. discloses the production of nanocellulose particles made from cellulose fibers by periodate oxidation. (page 1743, abstract) Yang et al. discloses the process in which typically, 1 g of softwood pulp was soaked in water for 2 days. The wet pulp was dispersed by a disintegrator, and then filtered to remove extra water. Next 0.66 g NaIO4 and 3.87 g NaCl were dissolved in water, and the wet pulp was added to this solution. The total volume of water was 200 mL, including the moisture from the wet pulp. The reaction beaker was wrapped with several layers of aluminum foil to prevent entry of any light. The oxidation reaction was performed at room temperature and stirred at a speed of 105 rpm for 96 h. Ethylene glycol was added into this mixture to end the 
Yang et al. does not specifically disclose the method comprising a pH-value of the aqueous suspension being adjusted to higher than pH 7.0. (instant claim 1)
ChemicalBook provides evidence that the pH of an aqueous solution of sodium periodate is 3.5-5.5. (Sodium periodate Properties, page 2/5)
It would not have been obvious to one of ordinary skill in the art to modify the process taught in Yang et al. by adjusting the pH of the periodate oxidation to be higher than pH 7.0. One of ordinary skill in the art would not have been motivated to modify the process taught in Yang et al. because Yang et al. teaches the wet pulp reacted in a solution of NaIO4 and NaCl, and ChemicalBook provides evidence suggesting one of ordinary skill in the art would expect this reaction mixture to have acidic pH, or a pH below 7.0. The relevant prior does not suggest motivation to change the pH of this reaction mixture of Yang et al. from acidic to alkaline. Therefore the closest prior art does not teach or fairly suggest all limitations of the instant invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623